Citation Nr: 1412017	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  05-33 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to an initial rating greater than 30 percent disabling for posttraumatic stress disorder with major depressive disorder and alcohol dependence.


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran had active duty service from February 1971 to April 1972, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The October 2009 Board decision denied service connection for PTSD, an acquired psychiatric disability other than PTSD, and a lumbar spine disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), which in an August 2010 order, granted the parties' Joint Motion for Remand (Joint Motion), vacating the Board's October 2009 decision and remanding the case for compliance with the terms of the Joint Motion.  The appeal was then remanded in August 2011 so that, in pertinent part, a subsequent addendum opinion could be obtained regarding the Veteran's lumbar spine disability claim; this was accomplished in August 2012.  

Thereafter, in January 2014, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in February 2014.  Because the Board is granting the full benefit sought on appeal, no notice to the Veteran of the results of the opinion request is required prior to adjudicating the case on the merits.

The appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).

In August 2013 and January 2014 statements, the Veteran asserted that he is unemployable due to one or more service-connected disabilities, including his newly service-connected posttraumatic stress disorder (PTSD).  The Court has held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the issue of entitlement to TDIU has been raised by the record, but not adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to an initial rating greater than 30 percent disabling for posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol dependence is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's lumbar spine disability is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability are met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset, frequency, duration, and severity of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

The Veteran has competently and credibly reported that he sustained a back injury in service, and a lumbar spine disability has been diagnosed in the post-service period.  Several nexus opinions are also of record, to include one dated in October 2008, which concluded that in the absence of a documented fall in service and of treatment due to a back disorder up to several years after service, the Veteran's back disabilities were not caused by or the result of the alleged 1971 in-service injury, but rather that his 20 years of post-service employment as an industrial mechanic may have been a factor in the development of discogenic disease. 

As the October 2008 VA examiner based their opinion, in part, on the lack of evidence of a fall during service, an additional opinion was sought.  The December 2011 VA examiner noted the Veteran's report of the 1971 in-service back injury, as well as a lack of documented in-service back symptomatology, and opined that the Veteran's low back disorders were less likely as not caused by or the result of a fall reported by the Veteran in 1971 or by military service in general, but rather more likely related to the normal aging process.  This was especially the case as the Veteran had not sought medical care for his back disorder until many years after being released from service, and worked as an industrial mechanic for more than 20 years after service.  
      
Because both of these opinions did not account for the Veteran's credible report of a 1971 in-service back injury, an additional opinion was obtained in August 2012.  However, that examiner found that even taking into account the Board's acceptance of the Veteran's reported in-service fall, the Veteran's lumbar spine condition remained less likely as not related to his fall in service.  The examiner based this on the Veteran's delay in claiming service connection, his post-service employment as an industrial mechanic, and that the documented symptomatology was dated many years after service, with no evidence of treatment for a back disability up to several years after discharge.
      
Because the August 2012 VA examiner appeared to have rejected the Board's finding of fact that the Veteran sustained a back injury in 1971 during service, the August 2013 Board remand directed that an additional VA medical opinion be obtained.  Unfortunately, the September 2013 opinion obtained on remand concluded that the Veteran's back disability was less likely than not related to service, partially on the basis that there was no documentation in the service treatment records of an in-service back injury.  This is in direct conflict to the Board's instruction in the August 2013 remand that it had conceded that the 1971 in-service back injury occurred, based on the Board's finding of fact that the Veteran was competent to report such an injury and that his account of that injury was credible, and that the Veteran was competent to provide a "lay account as to whether he has had recurrent symptoms since that time."
      
The August 2010 Joint Motion, promulgated by the August 2013 order of the Court, clearly indicates the agreement of VA and the Veteran's counsel that the October 2008 medical opinion was based on an inaccurate factual premise because it refers to the 1971 in-service incident as an "alleged fall."  As the Joint Motion points out, the Board's finding of fact as to the competency and credibility of the Veteran's statements makes this incident a fact, not an allegation, for the purposes of this case whether or not it is documented in the Veteran's service treatment records.  It is not within the purview of the examiner to decide whether the Board was correct in having "accepted [the Veteran's assertion] for unknown reason."  The Board has made a finding of fact, and in providing a nexus opinion, the opining medical professional must accept that finding just as if it were documented in the service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); (1995).

As a result, a VHA specialist opinion was sought in January 2014, and a reply received in February 2014.  The February 2014 VHA specialist noted that the premise of the Veteran's in-service injury and his credible report that he experienced back pain from the time of the injury to the present had been accepted.  The VHA specialist then noted the Veteran's medical history, including his report at a January 1997 treatment visit of a chronic low back pain history exceeding 10 years, and clinical evidence in the form of a March 1997 lumbar spine computed tomography scan showing L5-S1 bulging disk with central posterior herniation and L4-L5 disk bulging with narrowing of neural foramina.  Thereafter, the VHA specialist concluded that it was at least as likely as not that the Veteran had a back disability related to the in-service injury; all instances of trauma could be reflected in symptoms and findings related to back pain, including both the in-service injury and any post-service injuries.  Similarly, the VHA specialist found that it was at least as likely as not that the Veteran's currently diagnosed back disability had its onset in service and is related to service.  

The Board finds the February 2014 VHA specialist opinion to be both probative to the issue of nexus, and competent as it accepts the Veteran's competent and credible report of his in-service lumbar spine injury and addresses his post-service medical history.  Critically, it finds that even though the Veteran's post-service employment may have also factored into his current lumbar spine disability, the fact remained that the in-service injury constituted the onset of the current disability.  On the basis of the February 2014 VHA opinion, the Board finds that service connection for a lumbar spine disability is warranted.


ORDER

Service connection for a lumbar spine disability is granted.


REMAND

The Board's August 2013 decision granted service connection for PTSD with major depressive disorder and alcohol dependence; the August 2013 rating decision promulgated this determination and assigned a 30 percent disability rating.  In August 2013 and January 2014 statements, the Veteran stated that he disagreed with the rating assigned, asserting that his PTSD symptomatology was more severe than contemplated by the 30 percent rating criteria.  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is required so that the Veteran may be issued a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Moreover, the Veteran notified VA in the August 2013 statement that he was in receipt of disability benefits from the Social Security Administration relevant to his lumbar spine disability.  The United States Court of Appeals for the Federal Circuit  has held that SSA records must be sought when directly relevant to the claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veterans Claims Assistance Act of 2000 also emphasizes the need for VA to obtain records from other Government agencies.  38 U.S.C.A. § 5103A (b) (3), (c) (3) (West 2002).  Further, those records may contain the outstanding private treatment records previously identified by the Veteran.  For those reasons, the SSA records should be obtained on remand.

Accordingly, the issue of entitlement to an initial rating greater than 30 percent disabling for PTSD with major depressive disorder and alcohol dependence is REMANDED for the following actions:

1.  Contact SSA and request that they provide a copy of all materials, to include medical records and disability benefits determinations, considered in conjunction with the Veteran's past claim(s) for SSA benefits.  Once obtained, associate these records with the claims file.  If records are not available, include a note to that effect in the Veteran's claims file.

2.  Issue a Statement of the Case, and notify the Veteran of his appellate rights, with respect to the issue of entitlement to an initial rating greater than 30 percent disabling for PTSD.  38 C.F.R. § 19.26 (2013).  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over this issue, a timely substantive appeal to the August 2013 rating decision awarding the initial rating must be filed.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects an appeal as to this issue, return the case to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


